Por Cuanto, de la moción jurada solicitando la desestimación del recurso cuya vista se celebró el 5 de febrero actual sin asistencia de las partes y de la certificación acompañada a la misma resulta que dictada sentencia declarando la querella con lugar el querellado apeló en junio 14, 1939, concediéndosele por la corte sentenciadora varias prórrogas para perfeccionar su apelación, la última de las cuales venció en diciembre 13, 1939, sin que el apelante haya hecho ninguna otra gestión:
Por tanto, de acuerdo con la ley y la jurisprudencia aplicable, se declara la moción con lugar y en su consecuencia se desestima, por abandono, el recurso.